UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7689



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICO DEMONTE JORDAN,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-00-57)


Submitted:   February 25, 2005            Decided:   March 28, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derrico Demonte Jordan, Appellant Pro Se. Thomas Richard Ascik,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Derrico Demonte Jordan seeks to appeal the district

court’s order denying relief on his “Writ of Mandamus and Motion

under Rule 60(b),” in which he sought reconsideration of the

district court’s denial of his motion under 28 U.S.C. § 2255

(2000).    The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.          28    U.S.C.

§ 2253(c)(1) (2000); see Reid v. Angelone, 369 F.3d 363, 370 (4th

Cir. 2004).    A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this standard

by demonstrating that reasonable jurists would find that his

constitutional     claims   are   debatable       and   that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that   Jordan   has    not     made    the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

            Additionally, we construe Jordan’s notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion. See United States v. Winestock, 340 F.3d

200, 208 (4th Cir.), cert. denied, 124 S. Ct. 496 (2003).                 In order


                                     - 2 -
to obtain authorization to file a successive § 2255 motion, a

prisoner must assert claims based on either:             (1) a new rule of

constitutional law, previously unavailable, made retroactive by the

Supreme   Court   to   cases   on    collateral     review;   or   (2)    newly

discovered evidence sufficient to establish that no reasonable fact

finder    would   have   found      the    movant   guilty.        28    U.S.C.

§§ 2244(b)(3)(C), 2255 (2000).            Jordan’s claim does not satisfy

either of these conditions.         Therefore, we decline to authorize

Jordan to file a successive § 2255 motion.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    DISMISSED




                                    - 3 -